Citation Nr: 0636338	
Decision Date: 11/22/06    Archive Date: 11/28/06

DOCKET NO.  02-16 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
Crohn's disease, and if so, whether the claim may be allowed.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran had active service from November 1965 to August 
1967.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from rating decisions 
of the Regional Office (RO) in Roanoke, Virginia.  

In a statement received in November 2001, the veteran 
indicated that he had a prostate disorder secondary to Agent 
Orange.  To the extent he desires to file a claim of service 
connection for such disorder, he should do so with 
specificity at the RO.

Recent rating actions have granted service connection for 
peripheral neuropathy and granted a total rating based on 
individual unemployability.  Thus, benefits sought in regard 
to these issues have been granted.  Service connection for 
post-traumatic stress disorder was denied most recently by 
rating action of January 2006.  The file before the Board 
does not include a notice of disagreement as to that issue.  
As such, the appeal before the Board is limited to the issue 
set forth on the title page.


FINDINGS OF FACT

1.  By unappealed RO decision of January 1997, service 
connection for Crohn's disease was denied.  It was held that 
Crohn's disease was not shown in service, was not otherwise 
related to service, and was unrelated to herbicide (Agent 
Orange) exposure.  He was provided notice and did not timely 
disagree therewith.

2.  Evidence received subsequent to the January 1997 RO 
decision was not previously before decisionmakers, is not 
cumulative or redundant of evidence on file at the time of 
the prior decision, and raises a reasonable possibility or 
substantiating the claim.

3.  The veteran's Crohn's disease, first found many years 
after service, is not related to disease or injury in service 
or to herbicide exposure.


CONCLUSIONS OF LAW

1.  The additional evidence received since the January 1997 
RO decision denying service connection for Crohn's disease is 
new and material; thus, the requirements to reopen the 
veteran's claim of entitlement to service connection for 
Crohn's disease have been met.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2006).

2.  Crohn's disease was neither incurred nor aggravated in 
active service, and may not be so presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309(a), (e) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice requirements have been satisfied by virtue of letters 
sent to the veteran in January 2002, April 2004, and March 
2006.  The content of the notices complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
In reviewing an application to reopen a claim of service 
connection, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VA must notify a veteran of 
the evidence and information that is necessary to both reopen 
his claim and to establish his entitlement to the underlying 
claim for the benefit sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  While the letters sent to the veteran 
regarding his application to reopen a claim for service 
connection for Crohn's disease did not comply with the 
dictates outlined in Kent, in light of the fact that the 
claim has been reopened and reviewed on a de novo basis, the 
Board does not find that the veteran is prejudiced.  

Moreover, because service connection has been denied, any 
question as to the appropriate disability rating or effective 
date is moot, and there can be no failure-to-notify prejudice 
to the appellant.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claim.  The RO has 
contacted all of the medical providers listed by the 
appellant.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

New and material evidence to reopen a claim for Crohn's 
disease

A 1997 RO rating decision denied service connection for 
Crohn's disease.  It was held that the disorder was not shown 
in service and that it was not related to the Agent Orange 
exposure.  The veteran was notified of the decision in 
January 1997 and he did not appeal.  That decision is final.

In 2001, the veteran submitted an application to reopen the 
claim for service connection for Crohn's disease.  In such 
cases, it must first be determined whether or not new and 
material evidence has been submitted such that the claim may 
now be reopened.  38 U.S.C.A. §§ 5108, 7105.

The evidence of record at the time of the January 1997 RO 
rating decision consisted of statements from the veteran and 
his spouse to the effect that he had a condition related to 
Agent Orange as well as, VA, private, and service medical 
records that did not show a diagnosis of Crohn's disease 
until the 1980s. 

New evidence means existing evidence not previously submitted 
to agency decision makers; and material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

The evidence submitted since the January1997 rating decision 
includes statements of the veteran and spouse, copies of 
Social Security Administration (SSA), private and VA medical 
records.

Significantly, the new evidence received in connection with 
this claim includes medical opinions regarding the etiology 
of Crohn's disease.  In reviewing these statements in a light 
most favorable to the veteran, the Board finds that this 
evidence was not previously before the decisionmakers, is not 
cumulative and redundant, and raises the reasonable 
possibility of substantiating the claim.  Therefore, it is 
concluded that the veteran's claim has been effectively 
reopened. 

Having reopened the veteran's claim, the current decision 
will be based on a de novo review of the record.  Before the 
Board may proceed, however, it must first determine whether 
rendering a decision will prejudice the veteran in the course 
of his appeal.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).  Because the RO also reviewed the case on a de novo 
basis, the appellant is not prejudiced.

Entitlement to service connection for Crohn's disease

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110.  Service connection may be 
granted for disability shown after service, when all of the 
evidence, including that pertinent to service, shows that it 
was incurred in service.  38 C.F.R. 3.303(d).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

VA regulations also provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii).  In such circumstances, service connection 
may be granted on a presumptive basis for diseases listed in 
38 C.F.R. § 3.309(e).  See 38 C.F.R. § 3.307(a)(6)(ii).

Regarding his Agent Orange claim, the records show that the 
veteran served in the Republic of Vietnam during the Vietnam 
era.  He had service in Vietnam from August 18, 1966, to 
August 28, 1967.  He reports that he was exposed to Agent 
Orange during his service in Vietnam.  

Significantly, however, Crohn's disease is not on the list of 
the presumptive diseases as referred to above, and was not 
manifested until many years after service.  Accordingly, the 
Board concludes that the claim for service connection may not 
be granted via the Agent Orange presumption or the chronic 
disease presumption.  

Notwithstanding the foregoing, the veteran is not precluded 
from establishing service connection with proof of actual 
direct causation.  Combee, 34 F.3d at 1039.  

In this regard, there was no evidence of Crohn's disease 
during service.  Furthermore, the first diagnosis of a 
gastrointestinal disorder (duodenitis, superficial duodenal 
ulcer, and erosive gastritis) was in 1974 and Crohn's disease 
was not diagnosed until the 1980s, many years after service.  
Such a delay is evidence against the claim.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000).  

Still further, the Board notes that the record does not 
contain any medical opinion which relates this disorder to 
the veteran's military service.  In fact the only competent 
medical evidence of record is to the contrary.  A VA 
examination was conducted in August 2003.  The physician 
reported that he reviewed articles and journals, but did not 
find a correlation between Crohn's disease and Agent Orange.  

The veteran points to an August 2002 statement of a VA 
examiner as medical evidence of a nexus between Crohn's 
disease and Agent.  This examiner, in pertinent part, noted:

There is not clear documentation, that I 
am aware of, about Agent Orange and 
Crohn's disease, and its effects on the 
immune system.  Therefore, the role of 
Agent Orange and any effects it may be 
having on your presentation are unclear; 
and given this lack of understanding on 
my part, it is likely as not to be 
related to the Agent Orange.

However, this opinion is speculative and stated a mere 
possibility and therefore is given little evidentiary weight 
relative to the other more considered opinion.  Furthermore, 
this statement also notes that there is no clear 
documentation that shows a relationship between Agent Orange 
and Crohn's disease.  The Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for Crohn's disease.    



	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence having been received, the claim for 
service connection for Crohn's disease is granted.  The 
appeal is allowed to this extent.

Service connection for Crohn's disease is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


